Citation Nr: 9923991	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  98-00 950	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina


THE ISSUE

Entitlement to restoration of a 50 percent rating for post-
traumatic stress disorder (PTSD), currently rated 30 percent 
disabling.



REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel


INTRODUCTION

The veteran had active military service from November 1966 to 
September 1970.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an August 1997 
rating decision by the RO which reduced the veteran's rating 
for PTSD from 50 percent to 30 percent.


FINDINGS OF FACT

1.  The veteran's service-connected PTSD was rated 50 percent 
disabling from 1995 until 1997, when the rating was reduced 
to 30 percent.  

2.  Since the time of the 50 percent rating, there has been 
no improvement of the veteran's PTSD.  PTSD continues to 
result in considerable social and industrial impairment; PTSD 
does not result in more than occupational and social 
impairment with reduced reliability and productivity due to 
various symptoms.


CONCLUSION OF LAW

The criteria for restoration of a 50 percent rating for PTSD 
have been met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.344 (1998), § 4.132, Code 9411 (1996), § 4.130, 
Code 9411 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran had active military service in the Marine Corps 
from November 1966 to September 1970, including service in 
Vietnam.  His service medical records are negative for a 
psychiatric disorder.

In March 1993, he filed a claim of service connection for 
PTSD.  He reported the stressful events he encountered while 
in Vietnam.  He stated that since the stressful events in 
Vietnam he had re-experienced the events in the form of 
nightmares and flashbacks.  He stated that he now had 
difficulty feeling and that he did not feel close to anyone, 
including his family.  He also stated that he did not have 
any friends and did not participate in any social events.  He 
reported that he was jumpy, hyperalert, and startled easily 
when he heard loud noises.  He related that his sleep was 
disturbed and that he could only get to sleep by drinking.  
He reported having survivor's guilt and indicated he avoided 
events which reminded him of Vietnam.  He related that he 
self-medicated himself with alcohol and such led to 
alcoholism.  He indicated that he developed a temper after he 
returned from Vietnam.

A June 1993 VA social worker's report noted the veteran's 
pre-military activities, military history, marital history, 
employment history, and medical history.  The veteran 
reported that he had been drinking since 1968.  He stated 
that he had nightmares and flashbacks regarding his Vietnam 
experiences.  He stated that he had a few friends but that he 
liked to keep to himself.  He complained of sleep 
disturbance.  He stated that he had never been treated by the 
mental health clinic or psychiatric unit.  He related that 
his daily activities involved him keeping to himself and just 
trying to get through the day as it came.  The assessment was 
that the veteran was an unemployed combat-traumatized veteran 
who appeared moderately depressed.  The social worker stated 
that the veteran's depression appeared to be related to his 
experiences in Vietnam and also his alcohol use seemed to 
help him cope with his daily life.

On VA mental examination in July 1993, the veteran reported 
the stressful events he had in service.  He related that 
since returning from Vietnam he had worked as a security 
guard and campus policeman.  He stated that he was laid off 
in July 1991 and that he started to work part-time at a fast 
food restaurant.  He stated that he could not continue with 
the fast food employment because of his peripheral vascular 
disease and nerves.  He complained of having problems 
sleeping.  He stated that he had dreams and nightmares 
regarding Vietnam.  He stated that he also had flashbacks.  
He reported having a great deal of anger and feelings of 
depression from time to time.  He related that he had 
entertained suicidal thoughts but denied any suicide plans.  
He stated that he had problems with memory and concentration.  
He related that he had problems trusting people and that he 
was uncomfortable around crowds.  He stated that he had very 
few friends and did not interact with others.  He related 
that he had been drinking off and on as a way of self-
medicating his nervous condition.

Mental status examination revealed that the veteran's speech 
was relevant and coherent.  His mood was anxious and 
depressed.  He was tearful while talking about his buddies 
who were killed in Vietnam and how Vietnam had changed his 
life.  He stated that he had nightmares and dreams of Vietnam 
approximately two to three times a week.  He had paranoid 
ideation.  He stated that sometimes he heard voices from 
Vietnam.  He stated that he felt alienated and isolated.  He 
also felt that he was not getting financial or other help 
from the VA, although he suffered a lot in Vietnam.  

The examiner stated that the veteran was oriented to all 
three spheres.  His memory for recent and remote events 
appeared to be fair.  His attention and concentration were 
poor.  He had suicidal thoughts, but denied any suicide 
plans.  His insight and judgment were fair.  The examiner 
stated that the veteran who was in combat and traumatized in 
Vietnam continued to experience dreams, nightmares, and 
flashbacks pertaining to Vietnam.  The examiner related that 
the veteran had difficulty trusting people and had problems 
dealing with interpersonal relationship.  The examiner also 
stated that he had a depressed mood and suicidal thoughts.  
The examiner reported that based on these things, the 
veteran's clinical picture was indicative of delayed PTSD.

In January 1994, the RO granted service connection for PTSD 
and assigned a 30 percent rating, effective from March 1993.  
[The RO also granted a permanent and total disability rating 
for non-service-connected pension purposes, and this was 
primarily based on non-service-connected peripheral vascular 
disease of the legs and ulcer disease with pancreatitis.]

A social worker's report dated in August 1995 reveals that 
the veteran had some friends and was friendly with neighbors.  
He stated that one of his neighbors took him to medical 
appointments.  The social worker reported that the veteran 
was currently unemployed and that he did not know whether he 
could be employed.  The social worker also reported that the 
veteran appeared to be disinterested in being employed.  The 
veteran reported that he spent his time reading and watching 
television.  He stated that sometimes he went out with a 
friend to see a movie and occasionally he went to a gun club 
where he was able to shoot.  He indicated that his movement 
had been curtailed since he had his leg removed in November 
1994.  

The veteran related that he had difficulty sleeping and that 
he attributed this to the physical pain related to his leg 
and also the troubled dreams related to his Vietnam 
experiences.  He stated that his dreams were a mixture of the 
trauma of losing his left leg and of his Vietnam experiences.  
He stated that he thought of Vietnam more in the past year 
than he had the past few years.  He also stated that he had 
no control of his thoughts and he felt that the increased 
thinking of Vietnam was related to the loss of his leg and 
the suicide of a very close friend.  He related that he 
relaxed by going to the gun club, shooting pool, and dancing.  
He also related that since the operation involving the 
amputation of his left leg, he had not been able to get 
around much or do the things that used to help him relax.  He 
reported that he had trouble trusting people and was unsure 
of their motives when they were nice to him.  He related that 
he did not know whether people genuinely liked him or pitied 
him.  He also related that he felt that he was more in 
control of his anger and could choose when to express it.  He 
stated that he was easily startled.  He stated that he had 
strong memories of Vietnam from January through March and in 
July and November due to the fact that he lost friends in 
Vietnam during that time.  He reported that he continued to 
drink every day and felt that his drinking was controlled and 
not a problem.

A September 1995 VA psychiatric examination report notes that 
the veteran had limited mobility due to a physical handicap 
(amputee).  The examiner reported that the veteran was not 
under psychiatric care at the present time.  The examiner 
also reported that the veteran had a limited social life.  He 
spent most of his time at home, where he lived by himself, 
reading or watching television.  The veteran stated that he 
occasionally went to a movie or a club with a friend.  The 
examiner related that a recent traumatic event in the 
veteran's life was the amputation of his left leg due to 
circulatory problems.  The examiner reported that the veteran 
was distressed by the loss of a fellow veteran friend who 
committed suicide a year ago.  The veteran stated that he 
continued to suffer from recurrent nightmares approximately 3 
times a week.  He also stated that he had flashbacks and 
startle reactions.  He complained of having a great deal of 
difficulty trusting people.  He was hypervigilant and on 
guard all the time.  He reported difficulty sleeping.  He 
stated that he had recurrent and intrusive thoughts about 
Vietnam.  He felt depressed and was more depressed since the 
amputation of his leg.  Since the amputation of his leg, he 
had experienced an increase in his intrusive thoughts because 
he stated that a lot of people lost legs in Vietnam.  

Mental status examination revealed that the veteran was 
cooperative but related in a distant and superficial manner.  
His facial expression reflected sadness.  His speech was 
coherent and relevant but his level of productivity was 
decreased.  His mood and affect were depressed.  He was tense 
and hypervigilant.  His attention and concentration span were 
decreased and his memory was fair.  The assessment was that 
the veteran seemed to have experienced an increase in his 
PTSD symptoms since the amputation of his leg which was 
approximately one year ago.  The diagnosis was PTSD.

In October 1995, the RO increased the veteran's rating for 
PTSD from 30 percent to 50 percent, effective August 1995.

A September 1996 VA examination for housebound status or 
permanent need for aid and attendance revealed diagnoses of 
coronary artery disease, status post angioplasty, peripheral 
vascular disease, status post above the knee amputation of 
the left leg, PTSD, partial gastrectomy, peptic ulcer 
disease, and hypertension.

VA outpatient treatment reports from 1996 are of record.  
Many of these pertain to the veteran's non-service-connected 
physical ailments, although there are some records concerning 
his psychiatric condition.  In June 1996, the veteran 
complained of having nightmares.  PTSD was diagnosed.  In 
August 1996, he related having sleep disturbance due to PTSD 
and phantom limb pain.  He also related that he would drink a 
6 pack of beer daily.  In September 1996, he complained of 
having difficulty sleeping.  He stated that he had nightmares 
two times a week.  Depression was also noted on examination.  
He denied crying spell or suicidal thoughts.  He related that 
he was never hospitalized or treated for PTSD.  The examiner 
reported that he appeared depressed but that his thinking was 
logical and organized.  The assessment was PTSD and 
depression.  An October 1996 social worker's note reveals 
that the veteran's wife complained that the veteran was a 
management behavioral problem.

In June 1997, the RO proposed to reduce the veteran's rating 
for the service-connected PTSD from 50 percent to 30 percent.  
The veteran was given notice of the proposed action in June 
1997 and he was given an opportunity to submit evidence and 
request a hearing.  [Due to physical ailments, the RO also 
increased non-service-connected pension benefits to the 
housebound rate.]

In a July 1997 letter, the veteran's primary physician at the 
VAMC stated that the veteran had been followed by him in the 
primary care clinic since 1986.  He stated that the veteran 
had multiple problems, including PTSD, coronary artery 
disease, status post angioplasty, peripheral vascular 
disease, status post left above the knee amputation, status 
post partial gastrectomy, chronic alcoholism, non-insulin 
dependent diabetes mellitus, and hypertension.  It was noted 
the veteran had limited mobility and used a wheelchair.  The 
doctor stated that the veteran's combat-related PTSD was 
associated with nightmares approximately once per week and 
chronic sleeping difficulties.  He stated that his wife was 
concerned about continuing problems of irritability and 
verbal abuse.  He was visited every two weeks by his son and 
he rarely left the house.  He stated that the veteran was 
depressed, paranoid, and avoided social relationships.  The 
doctor stated that due to the severity of his 
psychological/psychiatric problems and dysfunctional 
behavior, the veteran was unable to engage in gainful 
employment and effective relationships.

An August 1997 VA psychiatric examination report reveals that 
the examiner reviewed the veteran's claims file prior to 
evaluation.  With respect to the veteran's social history, it 
was reported that he had married twice.  His first marriage 
ended in divorce after seven years.  The veteran reported 
that he was currently married and had been married for 
nineteen years.  He stated that he had an adopted son from 
this marriage.  He admitted to the use of alcohol on a daily 
basis, drinking at least a six pack per day.  His past work 
history after service included work as a store detective for 
three years.  He then worked for Xerox Corporation for nine 
years in the office of corporate security.  He stated that he 
was let go when there was a reduction in force.  He related 
that he then worked as a campus policeman for nine years.  He 
was asked to resign after being arrested for "menacing".  
The veteran complained of coronary artery disease with 
angina.  He was status post angioplasty.  He had peripheral 
vascular disease and was status post left above the knee 
amputation.  He was status post partial gastrectomy.  He 
carried diagnoses of chronic alcoholism, non-insulin 
dependent diabetes mellitus, hypertension, and sinus 
problems.  It was reported that the veteran had limited 
mobility and was in a wheelchair.  The veteran's medical 
history was provided by information from the veteran's 
primary care physician at the VAMC.  

The psychiatrist stated that the veteran's past history was 
remarkable for lack of a psychiatric history.  He stated that 
the veteran was first treated one month ago at the VAMC and 
that he was never hospitalized for PTSD.  The veteran 
complained that he had recurrent distressing dreams of his 
Vietnam experiences.  He stated that he had nightmares 
approximately 2 to 3 times a week.  He related that he tried 
to avoid thoughts and feelings regarding his Vietnam trauma.  
He felt that other people did not understand his situation 
and he felt estranged from other people.  He stated that as a 
result of this he was withdrawn and had a somewhat restricted 
range of affect.  He was irritable and verbally abusive 
toward others.  He stated that he had problems with sleep.  
He was noted to be hypervigilant with an exaggerated startle 
reflex.  He stated that since Vietnam he had the 
aforementioned symptoms but that he had never been 
specifically treated for such symptoms.  

Mental status examination revealed that the veteran was alert 
and oriented to person, place, time, and situation.  His 
affect was restricted.  His speech was normal.  His thought 
process and content were logical and coherent.  There was no 
looseness of association, flight of ideas, tangentiality or 
circumstantiality noted.  He had no auditory or visual 
hallucinations, delusions, or paranoia.  He was able to think 
in an abstract way.  His insight and judgment were fair.  He 
denied suicidal or homicidal ideation.  

Axis I revealed diagnoses of alcohol dependence, alcohol 
abuse, and chronic PTSD.  Axis IV revealed that current 
stressors were severe with chronic medical problems and long 
history of alcoholism.  Axis V revealed a global assessment 
of functioning (GAF) score of 55 with a score of 60 over the 
past year.  The examiner stated that the veteran had moderate 
difficulty in his social and occupational functioning which 
was indicated by his having few friends and conflicts at 
times with others as well as irritability.  The examiner 
further stated that in talking with the veteran, PTSD was not 
the major contributing factor to his current problems and 
lifestyle and reduced GAF score.  The examiner related that 
the veteran's PTSD would have some mild effect and if rating 
on PTSD alone his GAF score would be higher.  He further 
related that the veteran's chronic alcoholism and daily use 
of alcohol were contributing factors to his reduced GAF score 
and to things such as irritability and other signs and 
symptoms that are associated with his PTSD.  The examiner 
reported that the veteran's general medical condition was by 
far the greatest limiting factor that the veteran had.  The 
examiner opined that the psychological effects of his current 
medical condition along with his alcoholism were by far the 
greatest contributors to his current mental state and status.

In August 1997, the RO reduced the veteran's rating for PTSD 
from 50 percent to 30 percent, effective November 1997.

In September 1997, John G. Arena, Ph.D., a psychologist, 
stated that the veteran was currently unemployed.  He stated 
that he had seen the veteran intermittently since October 
1996.  He stated that in addition to a number of serious 
physical ailments, the veteran currently suffered from a 
variety of psychiatric diagnoses, including combat-related 
PTSD, recurrent major depressive disorder, and paranoid 
personality disorder.  He stated that the veteran's 
psychiatric problems were marked, limiting him to his 
residence the vast majority of time.  He stated that the 
ability to interact with others socially and occupationally 
was virtually non-existent.  He reported that the veteran's 
diagnoses both medical and psychiatric have gravely impaired 
his social, familial, and occupational functioning.  He 
related that it was his opinion that his current GAF score 
was 40 and that he was clearly unable to engage in gainful 
employment.

In September 1997, the veteran's wife submitted a statement 
on behalf of the veteran.  She argued that the veteran's PTSD 
symptoms had not improved but had in fact worsened.  She 
stated that the veteran last worked in 1990 and that he had 
to stop working because he could not interact socially.

VA outpatient records from September 1997 show the veteran 
complained of having problems sleeping.  He related that he 
was not drinking as much as he used to.  PTSD and probable 
alcohol abuse were diagnosed.  Later in September 1997, he 
was seen in the mental health clinic for the first time.  He 
complained of having difficulty falling and staying asleep 
and increased social isolation.  The veteran related that in 
the past he had suicidal thoughts.  PTSD and depression were 
diagnosed, and the veteran was prescribed medication.  In 
October 1997, the veteran's primary care physician noted that 
the veteran was seen by a psychotherapist for PTSD in 
September 1997, complaining of increased insomnia.  He noted 
that the veteran's medication was adjusted and that his 
trazadone was increased.

In December 1997, the veteran's primary care physician at the 
VAMC wrote that he had treated the veteran since August 1996.  
He stated that he had multiple medical problems in addition 
to PTSD.  He stated that the veteran's PTSD was associated 
with nightmares at least once a week and chronic sleeping 
difficulties.  He related that due to the severity of the 
veteran's PTSD behavior, he was unable to engage in gainful 
employment and to establish and maintain effective social 
relationships.  He further stated that he had impaired 
impulse control and that his wife was concerned about 
irritability and verbal abuse.  He indicated that the 
veteran's PTSD was associated with depression, paranoid 
behavior, anxiety, and increasing social isolation.  He 
reported that the veteran rarely left his residence and 
experienced thoughts of death and dying.  He noted that in 
September 1997, a psychiatrist increased his dosage of 
trazadone and sertraline (anti-depressants) and lorazepam for 
anxiety.

In December 1997, the veteran asserted that his PTSD symptoms 
prevented him from working and he was therefore entitled to a 
100 percent rating.

In April 1998, the veteran testified at an RO hearing that 
his PTSD rating should not have been reduced because he had 
been feeling worse.  He stated that he was more isolated and 
that he thought about suicide two to three times a week.  He 
stated that he received treatment and took medication due  to 
PTSD.  The veteran's wife testified that the veteran was 
receiving Social Security disability benefits for physical 
illnesses.  The veteran stated that he spent his day watching 
television and dealing with his cat.  He stated that he had 
nightmares 3 to 4 times a week.  He reported that he did not 
have any friends and that he did not socialize at all.  He 
stated that his hobby was shooting guns.  He related that his 
sleep disturbance had worsened.  He stated that he would 
drink 2 beers a day instead of a six pack.  The veteran's 
wife testified that she and her husband were separated for a 
while due to the veteran's anti-social behavior.  She noted 
that the veteran would drink but that was not his major 
problem.  She stated that the veteran spent most of his time 
in his room.  She related that the veteran's primary 
physician referred the veteran to another doctor because he 
was not a psychiatrist. 

VA outpatient records show that the veteran received 
psychotherapy in March 1998.  The doctor stated that he 
reviewed the veteran's medical records.  He also stated that 
he met with the veteran and his wife.  He reported that the 
veteran was silent and withdrawn.  His mood was somber.  He 
made little eye contact and had limited conversation.  The 
veteran's wife stated that he had less confusion since the 
Activan was stopped but that he still had episodes of 
confusion.  The doctor reported that it was clearer that the 
veteran suffered with nightmares and intrusive thoughts about 
the Vietnam war.  He stated that during the interview the 
veteran's thoughts rambled.  The veteran stated that he began 
using alcohol in Vietnam.  The veteran's wife stated that the 
veteran drank to calm down and deal with anger.  She also 
stated that the veteran's isolation and general withdrawal 
from most all activities had increased.  The veteran reported 
that he was depressed.  The doctor determined that the 
veteran needed medication for intrusive thoughts, nightmares, 
and isolation.  The doctor assessed that the veteran's 
clinical history and record review showed the primary problem 
to be PTSD.  He stated that it was clear that he also had 
some cognitive problems.  He suspected that these were a 
composite of alcohol abuse, depression, and PTSD.  He further 
stated that the origins of the alcohol abuse must probably 
was the PTSD.  He stated that he did not suspect that the 
primary problem was alcohol abuse.  

VA outpatient records from May 1998 show the veteran was, in 
part, treated for physical ailments.  Regarding psychiatric 
problems, the veteran continued to complain of depression but 
stated that he was sleeping a little better.  He felt that 
medication helped with sleep but not with his mood.  He 
stated that he did not want to leave his house.  It was 
reported that he continue with alcohol use and that he would 
drink approximately 2 beers every day.  He was not suicidal.  
The assessment was PTSD, depression and alcohol use, no 
improvement.  He stated that the veteran's PTSD possibly had 
worsened.


II.  Analysis

The veteran's claim for restoration of a 50 percent rating 
for PTSD is well-grounded (plausible) within the meaning of 
38 U.S.C.A. § 5107(a).  All relevant facts have been properly 
developed and, therefore, the VA's duty to assist him in 
developing evidence pertinent to his claim has been 
satisfied.  Id.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  The Secretary shall from time to time 
readjust this schedule of ratings in accordance with 
experience.  However, in no event shall such a readjustment 
in the rating schedule cause a veteran's disability rating in 
effect on the effective date of the readjustment to be 
reduced  unless an improvement in the veteran's disability is 
shown to have occurred.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4. 

The veteran's appeals an RO rating decision which reduced the 
rating for his service-connected PTSD from 50 percent to 30 
percent.  In reducing the rating, the RO complied with the 
procedures of 38 C.F.R. § 3.105(e).  The 50 percent rating 
was in effect from 1995 to 1997, less than 5 years, and thus 
various provisions of 38 C.F.R. § 3.344, pertaining to 
stabilization of disability ratings, do not apply; 
reexamination disclosing improvement will warrant a rating 
reduction.  38 C.F.R. § 3.344(c).  After reviewing all the 
evidence, including examination and treatment records, the 
Board finds that there has been no improvement of the 
veteran's PTSD.

The prior 50 percent rating for PTSD was assigned under 
38 C.F.R. § 4.132, Code 9411.  This regulation provided a 30 
percent rating when there was definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people, and the psychoneurotic symptoms 
resulted in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  (The term "definite" in the 
regulation means "distinct, unambiguous, and moderately 
large in degree, more than moderate but less than rather 
large." VAOPGCPREC 9-93.).  A 50 percent rating was assigned 
when the ability to maintain effective or favorable 
relationships with people was considerably impaired, and by 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels were so reduced as to 
result in considerable industrial impairment.

On November 7, 1996, the regulations governing psychiatric 
disorders were revised and are now found in 38 C.F.R. § 
4.130, including Code 9411 for PTSD.  The revised criteria 
provide that a 30 percent rating is assigned for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating is to be assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is to be assigned for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 
38 C.F.R. § 4.7.

The veteran contends that the RO's reduction of his PTSD 
rating from 50 percent to 30 percent was improper.  He also 
maintains that his PTSD has worsened and that the condition 
should be rated higher than 50 percent. 

As an initial matter, the Board notes that the evidence 
demonstrates that much of the veteran's industrial impairment 
is related to non-service-connected physical disabilities, 
such as coronary artery disease, peripheral vascular disease 
with leg amputation, hypertension, a gastrointestinal 
disorder, and diabetes mellitus.  He also has a non-service-
connected personality disorder and alcohol dependence.  
Impairment from non-service-connected disabilities may not be 
considered in support of the claim for increased compensation 
for service-connected PTSD.  38 C.F.R. § 4.14.  With regard 
to alcohol abuse, compensation is not payable for such 
condition even if it were service-connected.  VAOPGCPREC 7-
99, 2-97, 2-98; Barela v. West, 11 Vet.App. 280 (1998).

With respect to industrial adaptability, the evidence shows 
that following service the veteran worked as a store 
detective, security guard and campus policeman.  He stated 
that he was laid off from his security guard job in 1991.  He 
reported that he then worked part-time at a fast food 
restaurant but could not continue due to peripheral vascular 
disease and nerves.  The evidence show the veteran's non-
service-connected physical ailments are the main reason he is 
not working; in fact, he was granted VA non-service-connected 
pension benefits and Social Security disability benefits 
primarily because of the non-service-connected conditions.  
The record shows that he continues to be unemployed.  In 
1995, a VA social worker indicated that it appeared that the 
veteran was disinterested in being employed.  A 1997 VA 
examination report reveals a GAF score of 55 and a score of 
60 over the past year.  The examiner stated that the veteran 
had moderate difficulty in his social and occupational 
functioning.  The examiner also stated that the veteran's 
PTSD was not the major contributing factor to his current 
problems and lifestyle and reduced GAF score.  The examiner 
further stated that the veteran's PTSD would have some mild 
effects and if rating on PTSD alone his GAF score would be 
higher.  He reported that the veteran's chronic alcoholism 
was a contributing factors in his reduced GAF.  He stated 
that the veteran's general medical condition was by far the 
greatest limiting factor the veteran had.  The examiner 
concluded that the psychological effects of his current 
medical condition along with his alcoholism were by far the 
greatest contributors to his current mental state and status.  

In 1997, Dr. Arena, a psychologist, stated the veteran had a 
number of serious physical ailments and that he also suffered 
from a variety of psychiatric diagnoses, including PTSD, 
recurrent major depressive disorder, and paranoid personality 
disorder.  He stated that the veteran's psychiatric problems 
were marked, limiting him to his residence the vast majority 
of time.  He also stated that the veteran's ability to 
interact with others socially and occupationally was 
virtually non-existent.  He related that the veteran's 
diagnoses both medical and psychiatric have gravely impaired 
his social, familial, and occupational functioning.  He 
assigned the veteran a GAF score of 40 and related that it 
was clear that the veteran was unable to engage in gainful 
employment.  In statements in 1997, the veteran's primary 
medical physician noted the veteran's PTSD symptoms included 
nightmares, sleeping difficulties, depression, paranoid 
behavior, anxiety, and increasing social isolation.  He 
stated that due to PTSD, the veteran was unable to engage in 
gainful employment or to establish and maintain effective 
social relationships.  In 1998, the veteran underwent VA 
outpatient psychotherapy.  The doctor stated that the 
veteran's primary problem was PTSD and not alcohol abuse.  
The doctor diagnosed PTSD, depression, and alcohol use, no 
improvement.  He stated that the veteran's PTSD possibly had 
worsened.

A review of evidence does not clearly show that there has 
been an improvement of PTSD symptoms or related industrial 
adaptability.  The Board notes that there are numerous 
factors which impact upon the veteran's industrial 
adaptability such as non-service-connected physical 
disabilities, a non-service-connected personality disorder, 
and non-service-connected alcohol abuse.  While VA 
examination in 1997 tends to show that the veteran's 
industrial impairment due to PTSD is no more than 30 percent 
disabling under either the old or new rating criteria, some 
of the subsequent medical records support a 50 percent 
rating.  

With respect to the veteran's social impairment, the record 
shows that the veteran has been married to his current wife 
for many years.  He claims that he has very few friends and 
does not interact with others, but in 1995 he stated that he 
was friendly with neighbors and that one of his neighbors 
took him to medical appointments.  On 1995 psychiatric 
examination, he reported that he had a limited social life.  
He related that he occasionally went to a movie or club with 
a friend.  The veteran's primary care physician stated that 
the veteran rarely left the house.  

Notwithstanding the substantial impairment from non-service-
connected disabilities, with application of the benefit-of-
the-doubt rule (38 U.S.C.A. § 5107(b)), the Board finds that 
the evidence shows that the veteran's PTSD has not improved 
and is productive of considerable social and industrial 
impairment, warranting a 50 percent rating under the old 
rating criteria.  38 C.F.R. § 4.132, Code 9411 (1996).  Since 
there has been no improvement in the condition, the new 
rating criteria may not serve as a basis for reducing the 
rating.  38 U.S.C.A. § 1155.

Any increase in the 50 percent rating for PTSD would have to 
be under the new rating criteria, 38 C.F.R. § 4.130, Code 
9411 (1998).  The Board finds that the veteran's PTSD does 
not result in more than a 50 percent disability under such 
criteria.  Focusing on PTSD symptoms, alone, the medical and 
other evidence does not show that his symptoms are of such a 
magnitude as to cause occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relationships, judgment, thinking, or mood (the new criteria 
for a 70 percent rating under Code 9411).  Rather, under the 
new criteria, PTSD produces no more than occupational and 
social impairment with reduced reliability and productivity 
due to various symptoms, which supports no more than a 50 
percent rating.  The preponderance of the evidence is against 
a rating higher than 50 percent for PTSD; thus, the benefit-
of- the-doubt rule is inapplicable to this aspect of the 
claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App 49 (1990).

In summary, the Board concludes that the reduction of the 
veteran's rating from 50 percent to 30 percent was improper 
as there has been no improvement of his PTSD.  Restoration of 
a 50 percent rating for PTSD is warranted, but there is no 
entitlement to a rating higher than 50 percent.


ORDER

Restoration of a 50 percent rating for PTSD is granted.




		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

